Citation Nr: 1456372	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  10-19 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).   


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1969 to July 1971.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In December 2011, the Veteran testified before a Decision Review Officer (DRO) at a local RO hearing.  In April 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  The hearing transcripts are of record. 

In July 2014, the Board denied an initial rating in excess of 60 percent for coronary artery disease (CAD) and additional dependency benefits for the Veteran's son.  The Board also determined that the issue of entitlement to a TDIU had been raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded the TDIU appeal for issuance of proper notice followed by readjudication.   The case now returns to the Board after satisfactory completion of the ordered development; therefore, there has been compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).



FINDINGS OF FACT

1.  The Veteran has past relevant work experience as a certified pipe fitter and machinist, and has not worked full-time since retiring in 2002.  

2.  During the rating period, the Veteran worked part-time at a newspaper as a trainer and employee in the shipping and receiving division.

3.  Service connection is currently in effect for coronary artery disease (CAD), rated at 60 percent; posttraumatic stress disorder (PTSD), rated at 30 percent from February 5, 2003 to May 7, 2010, and 50 percent thereafter; temporomandibular joint syndrome (TMJ) with myofascial pain syndrome, rated at 20 percent; and headaches secondary to TMJ with myofascial pain syndrome, rated at 10 percent,  The combined disability evaluation is 80 percent from January 11, 2010 to May 7, 2010, and 90 percent thereafter. 

4.  The Veteran is not unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.


CONCLUSION OF LAW

The criteria for the award of a TDIU are not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1, 4.3, 4.15, 4.16, 4.18, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case or Supplemental Statement of the Case.  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The claim for a TDIU is, in essence, a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999).  A TDIU claim is an alternative way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994).  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

As noted above, in July 2014, the Board determined that the issue of entitlement to a TDIU had been raised and was part of the initial rating appeal for CAD, and remanded the TDIU appeal for issuance of proper notice followed by readjudication.  Pursuant to the Board's remand directives, in July 2014 and September 2014 notice letters, the RO advised the Veteran of the evidence needed to establish a TDIU, and described the types of information and evidence that he should submit in support of the claim.  The RO explained what evidence VA was responsible for obtaining or would assist in obtaining on the Veteran's behalf in support of the claim.  The RO explained how VA determines the effective date once entitlement has been established.  In November 2014, the RO readjudicated the TDIU appeal.  In consideration thereof, the Board finds that the notice letter satisfied VCAA notice requirements for the Veteran's TDIU claim, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.   

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

During the April 2014 Travel Board hearing, the undersigned asked questions to elicit testimony regarding symptoms and occupational impairment caused by CAD.  In the context of the initial rating appeal for CAD, the Veteran testified regarding employability, including past employment as a machinist and current part-time employment with a newspaper.  There was no evidence shown to be missing or overlooked at the time of the hearing; therefore, the hearing duties under 38 C.F.R. § 3.103 (2014) were fulfilled.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

The RO also provided VA medical examinations in December 2009 and February
2013 in connection with the initial rating appeal for CAD.  The VA examiners considered the history of CAD as provided through interview of the Veteran and review of the record, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life, and performed a thorough examination of the Veteran disability rating criteria, therefore, the VA medical examiners had adequate facts and data regarding the history and condition of CAD when providing the medical opinion.  There has been no allegation or indication of a material change in condition since the most recent VA medical examination.  For these reasons, the Board finds that the medical examination reports are adequate for rating purposes, and there is no need for further medical examination

The Veteran has not made the RO or the Board aware of any other evidence
relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims adjudicated herein.  In view of the foregoing, the Board will proceed with appellate review. 

TDIU Legal Criteria

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  

For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

It is provided further that the existence or degree of non-service-connected disabilities or previous unemployability status will be disregarded where the percentages referred to above for the service-connected disability or disabilities are met and, in the judgment of the rating agency, such service-connected disabilities render a veteran unemployable.   Id.

Marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  Id.

A veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  A veteran's employment history, his or her educational and vocational attainment, as well as his or her particular physical disabilities are to be considered in making a determination on unemployability.

In order for a veteran to prevail in the claim for TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place him or her in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the veteran, in light of his or her service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

TDIU Analysis

For the entire rating period on appeal (i.e., beginning from January 11, 2010), service connection was in effect for CAD, rated at 60 percent; PTSD, rated at 30 percent from February 5, 2003 to May 7, 2010, and 50 percent thereafter; TMJ with myofascial pain syndrome, rated at 20 percent; and headaches secondary to TMJ with myofascial pain syndrome, rated at 10 percent,  The combined disability evaluation is 80 percent from January 11, 2010 to May 7, 2010, and 90 percent thereafter. 

Thus, the Veteran has two or more service-connected disabilities, with one service-connected disability rated at 40 percent or higher (i.e., CAD), and the combined rating for the service-connected disabilities is 70 percent or greater (i.e., 80 percent from January 11, 2010 to May 7, 2010, and 90 percent thereafter) for the entire rating period; therefore, the threshold percentage requirements for the award of a TDIU under the provisions of 38 C.F.R. § 4.16(a) are met.  

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the criteria for a TDIU are met for any period.  The evidence shows that the Veteran worked full-time as a certified pipe fitter and machinist at a car company for approximately 31 years until retirement in 2002, and, during the rating period, the Veteran worked part-time at a newspaper as a trainer and employee in the shipping and receiving division.  The evidence also shows some functional impairment due to the service-connected disabilities, to include the inability to perform heavy labor due to CAD, some decreased motivation and social avoidance due to PTSD, and limited range of motion of the jaw due to TMJ.  See July 2010 and February 2013 VA medical examination reports.  

The evidence is not sufficient to find that the Veteran is unemployable due to the service-connected disabilities because the Veteran did not complete and return the VA Form 21-8490, which was enclosed with the September 2014 notice letter, as requested.  As the Veteran's education level, training, and earned income while working part-time at a newspaper during the rating period are unknown, the evidence does not support a finding that the Veteran's employment was marginal or less than substantially gainful.  The evidence also does not show that the Veteran is unable to secure or maintain substantially gainful employment due to service-connected disabilities.  For these reasons, the Board finds that the weight of the evidence is against the claim for a TDIU, the claim must be denied, and reasonable doubt is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

A TDIU is denied.  



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


